

 
 
 
EXHIBIT 10.2

AMENDMENT TO RESTATED AND AMENDED SETTLEMENT AGREEMENT AND RELEASE


THIS AMENDMENT TO RESTATED AND AMENDED SETTLEMENT AGREEMENT AND RELEASE (this
“Amendment”) is made this 25th day of September, 2008 by and among NL
Industries, Inc., a New Jersey corporation (“NL”); NL Environmental Management
Services, Inc., a New Jersey corporation (“NL EMS” and, together with NL, the
“NL Companies”); the Sayreville Economic and Redevelopment Agency, a municipal
redevelopment agency (“SERA”); Sayreville Seaport Associates, L.P., a Delaware
limited partnership authorized to transact business in New Jersey (“SSA”); and
the County of Middlesex, a county organized under the laws of New Jersey (the
“County”).  Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Settlement Agreement (defined below).


WHEREAS, the parties entered into that certain Reinstated and Amended Settlement
Agreement and Release dated June 26, 2008 (the “Settlement Agreement”); and


WHEREAS, the parties wish to amend the Settlement Agreement as more particularly
set forth in this Amendment below.


NOW THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, intending to be legally bound
hereby, the parties agree as follows:


1. Amendment to Section 1.a. of Settlement Agreement.  Section 1.a. of the
Settlement Agreement is hereby deleted in its entirety and the following new
Section 1.a. is hereby substituted in lieu thereof:


“a.           The “Initial Closing” shall occur on or before September 25, 2008
(the “Initial Closing Date”).  At the Initial Closing:”


The foregoing amendment to Section 1.a. of the Settlement Agreement shall have
no effect on subsections 1.a.i., ii. and iii., which subsections shall remain as
originally drafted in the Settlement Agreement.


2.           Amendment to Section 9.a.iii.(A) of Settlement Agreement. The final
sentence of Section 9.a.iii.(A) of the Settlement Agreement is hereby deleted in
its entirety and the following new sentences are hereby substituted in lieu
thereof:


“SSA covenants and agrees that, prior to making a request for funds under the
Financial Assurance Agreement, SSA shall first utilize any state grant funds,
EIT loans, or other public grants which have already been received by SERA and
are available at the time such funds are necessary for SSA to undertake
remediation at the Property.  To the extent that there are insufficient state
grant funds, EIT loans and other public grants received by SERA to perform the
remediation at the Property or if costs related to the remediation are not
eligible for public funds, SSA shall have the right to draw funds under and
subject to the terms of the Financial Assurance Agreement to pay for Eligible
Uses.”


3.           Amendment to Section 9.a.v.(D) of Settlement Agreement.  Section
9.a.v.(D) of the Settlement Agreement is hereby deleted in its entirety and the
following new Section 9.a.v.(D) is hereby substituted in lieu thereof:
 
“(D)
HDSRF Release.  On or by the Initial Closing, the NJDEP shall have entered into
(i) a settlement agreement with the NL Companies in a form reasonably acceptable
to the NL Companies, pursuant to which the NJDEP shall release the NL Companies
from any claims or liabilities relating to any HDSRF grant funds provided to
SERA in connection with the Property and (ii) a settlement agreement with SSA in
a form reasonably acceptable to SSA, pursuant to which the NJDEP shall release
SSA from any claims or liabilities relating to any HDSRF grant funds provided to
SERA in connection with the Property.”

 
4.           Amendment to Section 10.a. of Settlement Agreement.  The words
“August 1, 2008” at the end of the final sentence of Section 10.a. of the
Settlement Agreement are hereby deleted and the words “September 25, 2008” are
hereby substituted in lieu thereof.
 
5.           New Section 29 to Settlement Agreement.  The following new Section
29 is hereby added to the Settlement Agreement:
 
“29.
Additional NJDEP Security for Cost Overruns.  SSA hereby agrees that it shall
deposit the first Ten Million Dollars ($10,000,000.00) of sales tax
reimbursement payments received by SSA from the Brownfield Site Reimbursement
Fund (the “Sales Tax Reimbursement Funds”) into an escrow account to provide
additional security to fund any cost overruns in connection with the Assumed
Environmental Liabilities (the “Assumed Environmental Liabilities Cost
Overruns”).  The Sales Tax Reimbursement Funds shall be held by an escrow agent
acceptable to the Parties as well as the New Jersey Department of Environmental
Protection (“NJDEP”) and the New Jersey Economic Development Agency (“NJEDA”),
in an interest bearing escrow account (the “Sales Tax Escrow Account”) and,
thereafter, distributed to fund any Assumed Environmental Liabilities Cost
Overruns in accordance with an Escrow Agreement (the “Sales Tax Escrow
Agreement”) acceptable to the Parties as well as NJDEP and NJEDA.  The Sales Tax
Escrow Agreement shall provide that SSA, SERA and the NL Companies shall have
the right to draw Sales Tax Reimbursement Funds held under the Sales Tax Escrow
Agreement to fund the Assumed Environmental Liabilities Cost Overruns in the
same manner as each such party has the right to access the Financial Assurance
under this Agreement and the Financial Assurance Agreement.   The Sales Tax
Escrow Agreement shall also provide that upon NJDEP’s issuance of a No Further
Action letter for the Property (excluding Raritan River Liabilities and Tidal
Wetlands on the Property), any and all amounts remaining in the Sales Tax Escrow
Account, including all accrued interest thereon, shall be distributed as
follows: (i) to the extent NJEDA has not been reimbursed Twenty Million Dollars
($20,000,000.00) in accordance with the terms of Paragraph 30 below, to the
NJEDA until such Twenty Million Dollar ($20,000,000.00) payment has been made
and then (ii) any remaining funds shall be distributed to SSA.”

 
6.           New Section 30 to Settlement Agreement.  The following new Section
30 is hereby added to the Settlement Agreement:
 
“30.
Reimbursement of $20,000,000.00 of HDSRF Grants.  In consideration of the grant
of HDSRF funds to SERA for the project, SSA hereby agrees that following the
funding of the Sales Tax Escrow Account in accordance with the terms of Section
29 of this Agreement, SSA shall pay to NJEDA the next Twenty Million Dollars
($20,000,000.00) of Sales Tax Redevelopment Funds received by SSA from the
Brownfield Site Reimbursement Fund for deposit to the HDSRF.  Following such
Twenty Million Dollar ($20,000,000.00) payment, SSA shall have the exclusive
right to all additional Sales Tax Reimbursement Funds received by SSA from the
Brownfield Site Remediation Fund.”

 
7.           New Section 31 to Settlement Agreement.  The following new Section
31 is hereby added to the Settlement Agreement:
 
“31.
Security Interest in Sales Tax Reimbursement Funds.  As further consideration
for the grant of the HDSRF funds to SERA, prior to or concurrent with the
execution of the HDSRF grant agreement between NJEDA and SERA for all or a
portion of the Twenty Million Dollars ($20,000,000.00) of HDSRF grants, SSA
agrees to assign its right to receive Ten Million Dollars ($10,000,000.00) plus
an amount of Sales Tax Reimbursement Funds equal to the actual amount of HDSRF
grants received of Sales Tax Reimbursement Funds to the NJEDA in accordance with
the terms of an assignment (the “Assignment”) in form acceptable to the NJEDA,
together with an opinion from SSA’s legal counsel confirming said assignment as
a perfected security interest, in form and content acceptable to the NJEDA.  SSA
and SERA further agree that all appropriate documentation will be executed to
ensure that the requirements of this Paragraph 31 shall be imposed upon any
successor to SSA.  Notwithstanding anything to the contrary above, any
assignment of Sales Tax Reimbursement Funds in connection with the first Ten
Million Dollars ($10,000,000.00) shall be administered in accordance with the
terms of Section 29 above.  The Assignment shall provide that following the
repayment of the actual amount of HDSRF grants received from Sales Tax
Reimbursement Funds assigned by SSA to the NJEDA, the NJEDA shall reassign the
right to receive Sales Tax Reimbursement Funds to SSA.”

 
8.           Ratification.  Except as modified and amended by the terms of this
Amendment, all of the terms, covenants, representations, warranties, waivers and
agreements set forth in the Settlement  Agreement remain in full force and
effect and are incorporated herein by reference.


9.           Binding Effect.  This Amendment and the Settlement Agreement, as
amended hereby, shall be binding upon and inure to the benefit of the parties
hereto and to their respective successors and assigns.


10.           Counterparts.  This Amendment may be executed by facsimile and in
two (2) or more counterpart copies, each of which when so executed shall be
deemed an original and all of which when taken together shall constitute one and
the same instrument.


11.           Entire Agreement.  This Amendment contains, and is intended as, a
complete statement of all of the terms between the parties pertaining to the
matters hereof, supersedes any previous agreements and understandings between
the parties with respect to those matters, and cannot be changed or terminated
orally.


12.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the substantive laws of the State of New Jersey.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS




IN WITNESS WHEREOF, the parties, intending to be legally bound thereby, have
executed this Amendment as of the date set forth above.


NL INDUSTRIES, INC.


By:                                                                
Name:                                                                           
Title:                                                                           




NL ENVIRONMENTAL MANAGEMENT SERVICES, INC.


By:                                                                
Name:                                                                           
Title:                                                                           




SAYREVILLE ECONOMIC AND REDEVELOPMENT AGENCY


By:                                                                
Name:                                                                           
Title:                                                                           




SAYREVILLE SEAPORT ASSOCIATES, L.P.


By: Sayreville Seaport Associates Acquisition
Company, LLC, its general partner


By:                                                                
Name: Richard Heany
Title: President




COUNTY OF MIDDLESEX


By:                                                                
Name:                                                                           
Title:                                                                           





{00055963;6}
 
 

--------------------------------------------------------------------------------

 
